DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9 and 17-21, 24, 25, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; in view of US 2014/0201674 to Holz; further in view of US 2017/0109845 to Perillo et al.

	As per claim 1, Truong teaches an apparatus comprising:
a digital camera (Fig. 4, 60, paragraph 17) to capture video or a sequence of still images of a user’s hand;
one or more processors coupled to the digital camera to process the video or the sequence of still images to produce a digital representation of the user’s hand, to determine the gesture and motion of the user’s hand from the digital representation (paragraph 23), and to correlate the gesture or the gesture/motion combination to a user interface command;
a user interface controller coupled to receive the user interface command from the one or more processors (paragraph 25); and
a display (Fig. 4, 50) coupled to the user interface controller, wherein the user interface controller causes a set of one or more user interface controls to appear on the display (paragraph 25).
Truong et al. do not explicitly teach wherein the display includes multiple software-configurable display regions, the one or more user interface controls within and between the multiple software-configurable display regions, the one or more user interface controls to be displayed in each software-configurable display region.
Ricci et al. teach wherein the display includes multiple software-configurable display regions, the one or more user interface controls within and between the multiple software-configurable display regions, the one or more user interface controls to be displayed in each software-configurable display region (Figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, so that the display includes multiple software-configurable display regions, the one or more user interface controls within and between the multiple software-configurable display regions, the one or more user interface controls to be displayed in each software-configurable display region, such as taught by Ricci et al., for the purpose of increasing driving safety.

Holz teaches wherein motion of the selected or adjusted one or more user interface controls within and between the multiple software-configurable display regions tracks the motion of the user’s hand in substantially real time (Fig. 4A, paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong and Ricci et al., so that motion of the selected or adjusted one or more user interface controls within and between the multiple software-configurable display regions tracks the motion of the user’s hand in substantially real time, such as taught by Holz, for the purpose of allowing the user to optimize the interface layout using gestures.
Truong, Ricci and Holz et al. do not teach a first user interface control displayed on a first software- configurable display region includes a set of attributes that relate to one or more second user interface controls displayed on a second software-configurable display region, the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls, so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region.
Perillo et al. teach a first user interface control (Fig. 1C, icon 1) displayed on a first software- configurable display region (Fig. 1C, right hand side) includes a set of attributes (Fig. 1C, destination and destination ID/1) that relate to one or more second user interface controls displayed on a second software-configurable display region (Fig. 1C, calendar days and trip summary instances), the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls “The screenshot shown in FIG. 1C arose from the user selecting a destination icon 107 corresponding to Rome from the map 106 and dragging the icon, for example, by performing a gesture using an input device such as a mouse or touch-screen, to a date on calendar 108”), so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Truong, Ricci and Holz et al., by adding a first user interface control displayed on a first software- configurable display region includes a set of attributes that relate to one or more second user interface controls displayed on a second software-configurable display region, the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls, so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region, such as taught by Perillo et al., for the purpose of simplifying a trip planning process.


	As per claim 2, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1, further comprising one or more systems coupled to the user interface controller, wherein selection or adjustment of one or more of the displayed user interface controls selects or adjusts attributes of the one or more systems (Truong, Fig. 5).

	As per claim 3, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1, wherein the set of displayed user interface controls are context specific (Truong, Fig. 5, paragraph 25).

claim 5, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1, further comprising a user feedback mechanism coupled to the one or more processors (paragraph 24).

	As per claim 6, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 5 wherein the user feedback mechanism comprises a tapping mechanism positioned to tap a part of the user’s body (paragraph 25).

As per claim 9, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1, further comprising at least one additional display coupled to the user interface controller (Fig. 1, 39, 49, 50).

As per claim 17, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Truong further teaches an automobile including a driver’s seat, one or more passenger seats, and a dashboard having a dashboard display therein (Truong, Fig. 1).

As per claim 18, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 19, Truong, Ricci, Holz and Perillo et al. teach the system of claim 18 wherein the one or more systems include a sound system, a navigation system, a telephone system, or a car system (Truong, Fig. 5).
	
As per claim 20, Truong, Ricci, Holz and Perillo et al. teach the system of claim 17, further comprising a passenger camera and a passenger display for each passenger seat (Truong, Fig. 1, , each passenger camera being coupled to the one or more processors and each passenger display being coupled to the user interface controller (Fig. 4).

As per claim 21, Truong, Ricci, Holz and Perillo et al. teach the system of claim 20 wherein the passenger display for each rear passenger seat is located in the back of the corresponding front seat (Truong, Fig. 1).

As per claim 24, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 25, Truong, Ricci, Holz and Perillol et al. teach the system of claim 24 wherein the user feedback mechanism comprises a tapping mechanism positioned in the back of the driver’s seat (paragraph 28).

As per claim 35, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 36, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 37, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

claim 38, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 39, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; further in view of US 2017/0228126 to Kim et al.

	As per claim 4, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1.
Truong, Ricci, Holz and Perillo et al. do not teach wherein the digital camera is a stereoscopic camera or a time-of-flight camera.
Kim et al. teach wherein the digital camera is a stereoscopic camera or a time-of-flight camera (paragraph 50).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo et al., so that the digital camera is a stereoscopic camera or a time-of-flight camera, such as taught by Kim et al., for the purpose of detecting 3D gestures.

As per claim 23, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons

Claims 7, 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; further in view of US 2018/0032137 to Lee.

As per claim 7, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 6.
Truong, Ricci, Holz and Perillo et al. do not teach wherein the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion cannot be correlated to the user interface command by the one or more processors.
	Lee teaches wherein the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion cannot be correlated to the user interface command by the one or more processors (paragraph 33).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo et al., so that the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion cannot be correlated to the user interface command by the one or more processors, such as taught by Lee, for the purpose of alerting the user.

As per claim 26, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.
As per claim 40, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.


Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; further in view of US 2014/0181759 to Kim.

As per claim 8, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1.
Truong, Ricci, Holz and Perillo et al. do not teach wherein the user interface controller displays the digital representation of the hand on the display.
Kim teaches wherein the user interface controller displays the digital representation of the hand on the display (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo et al., so that the user interface controller displays the digital representation of the hand on the display, such as taught by Kim, for the purpose of guiding the user.

As per claim 27, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.


Claims 10, 13, 14, 28, 31, 32, 41, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; further in view of US 2017/0168584 to Tanimura.

As per claim 10, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1.

a first gesture/motion combination to activate a user interface element comprising an annulus divided into a plurality of sectors, each sector corresponding to a user interface command; a second gesture combined with motion in the direction of a particular sector to select the user interface command represented by that sector.
Tanimura teaches wherein the gesture/motion combination comprises a first gesture/motion combination to activate a user interface element comprising an annulus divided into a plurality of sectors (Fig. 3A), each sector corresponding to a user interface command; a second gesture combined with motion in the direction of a particular sector to select the user interface command represented by that sector (paragraph 72).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo et al., so that the gesture/motion combination comprises a first gesture/motion combination to activate a user interface element comprising an annulus divided into a plurality of sectors, each sector corresponding to a user interface command; a second gesture combined with motion in the direction of a particular sector to select the user interface command represented by that sector, such as taught by Tanimura, for the purpose of improving interface operability.

As per claim 13, Truong, Ricci, Holz, Perillo and Tanimura teach the apparatus of claim 12 wherein the second gesture is an open palm with all fingers fully extended so that the hand is substantially parallel to the screen (Fig. 3A).

As per claim 14, Truong, Ricci, Holz and Perillo et al. teach the apparatus of claim 1.

Tanimura teaches wherein the gesture/motion combination comprises: a first gesture/motion combination to activate a user interface element comprising multiple rows of two-dimensional or three-dimensional blocks, each block corresponding to a user interface command (Fig. 5); a second gesture combined with motion in the direction of a particular row and a particular block to select the user interface command represented by that block (Fig. 3B, an obvious modification to Fig. 5 would be to use hand motion to select a particular block).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo et al., so that the gesture/motion combination comprises a first gesture/motion combination to activate a user interface element comprising multiple rows of two-dimensional or three-dimensional blocks, each block corresponding to a user interface command (Fig. 5); a second gesture combined with motion in the direction of a particular row and a particular block to select the user interface command represented by that block, such as taught by Tanimura, for the purpose of improving interface operability.

As per claim 28, it comprises similar limitations to those in claim 10 and it is therefore rejected for similar reasons.

As per claim 31, it comprises similar limitations to those in claim 31 and it is therefore rejected for similar reasons.

As per claim 32, it comprises similar limitations to those in claim 14 and it is therefore rejected for similar reasons.

As per claim 41, it comprises similar limitations to those in claim 10 and it is therefore rejected for similar reasons.

As per claim 44, it comprises similar limitations to those in claim 13 and it is therefore rejected for similar reasons.

As per claim 45, it comprises similar limitations to those in claim 14 and it is therefore rejected for similar reasons.

Claims 11, 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; in view of US 2017/0168584 to Tanimura; further in view of 20140181710 to Baalu et al.

As per claim 11, Truong, Ricci, Holz, Perillo and Tanimura teach the apparatus of claim 10.
Truong, Ricci, Holz, Perillo and Tanimura do not teach wherein the particular sector fills in proportionately to the motion of the second gesture and activates the user interface command upon becoming completely filled in.
Baalu et al. teach wherein the particular sector fills in proportionately to the motion of the second gesture and activates the user interface command upon becoming completely filled in (Figs. 4-
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz, Perillo and Tanimura, so that the particular sector fills in proportionately to the motion of the second gesture and activates the user interface command upon becoming completely filled in, such as taught by Baalu, for the purpose of improving the visual user feedback.

As per claim 29, it comprises similar limitations to those in claim 11 and it is therefore rejected for similar reasons.

As per claim 42, it comprises similar limitations to those in claim 11 and it is therefore rejected for similar reasons.

Claims 12, 15, 16, 30, 33, 34, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; further in view of US 2017/0168584 to Tanimura; further in view of US 2017/0010797 to Lee.

As per claim 12, Truong, Ricci, Holz, Perillo and Tanimura teach the apparatus of claim 10 wherein the first gesture/motion combination is one of an extended index finger moved in a circular motion; extended index and middle fingers moved in a circular motion; and an open palm with all fingers fully extended so that the hand is substantially parallel to the screen (Fig. 3B, notice that the gestures may be interchanged as desired by the interface designer).

Lee teaches wherein the hand is further moved in a circular motion (Fig. 15, arc is a section of a circle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz, Perillo and Tanimura, so that the hand is further moved in a circular motion, such as taught by Lee, for the purpose of expanding the input options.


As per claim 15, Truong, Ricci, Holz, Perillo and Tanimura teach the apparatus of claim 14, wherein the first gesture/motion combination an open palm with all fingers fully extended so that the hand is substantially parallel to the screen (Fig. 3A).
Truong, Ricci, Holz, Perillo and Tanimura do not teach wherein the hand is further moved in a side-to-side motion.
Lee teaches wherein the hand is further moved in a side-to-side motion (Fig. 15).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz, Perillo and Tanimura, so that the hand is further moved in a side-to-side motion, such as taught by Lee, for the purpose of expanding the input options.

	As per claim 16, Truong, Ricci, Holz, Perillo and Tanimura and Lee teach the apparatus of claim 15 wherein the second gesture is an open palm with all fingers fully extended so that the fingers point substantially toward the screen and the motion is: pointing the hand up or down to select a row; moving the hand side-to-side to select a block within a row (Tanimura, Figs 3A, 3B and 3C, it is implicitly suggested that a similar motion used to operate a circular menu may be used to operate a and lingering over a particular block to select that particular block (paragraph 31).

As per claim 30, it comprises similar limitations to those in claim 12 and it is therefore rejected for similar reasons.

As per claim 33, it comprises similar limitations to those in claim 15 and it is therefore rejected for similar reasons.

As per claim 34, it comprises similar limitations to those in claim 16 and it is therefore rejected for similar reasons.

As per claim 43, it comprises similar limitations to those in claim 12 and it is therefore rejected for similar reasons.

As per claim 46, it comprises similar limitations to those in claim 15 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 47 and it is therefore rejected for similar reasons.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0175172 to Truong; in view of US 2016/0188190 to Ricci et al.; further in view of US 2014/0201674 to Holz; in view of US 2017/0109845 to Perillo et al.; in view of US 2015/0343957 to Narayanan et al.; further in view of US 2013/0263036 to Berenson et al.

	As per claim 22, Truong, Ricci, Holz and Perillo teach the system of claim 20.
Truong, Ricci, Holz and Perillo  teach so not teach wherein each rear seat passenger display comprises a fixture into which a tablet computer can be secured and electrically connected to provide the display.
Narayanan et al. teach wherein each rear seat passenger display comprises a fixture into which a tablet computer can be secured and electrically connected to provide the display (Fig. 15, paragraph 97, controls are further coupled to vehicle control system).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz and Perillo so that each rear seat passenger display comprises a fixture into which a tablet computer can be secured and electrically connected to provide the display, such as taught by Narayanan et al., for the purpose of increasing user flexibility.
Truong, Ricci, Holz, Perillo and Narayanan do not teach wherein the fixture includes the passenger camera and an additional facial camera.
Berenson et al. teach wherein the fixture includes the passenger camera and an additional facial camera (Fig. 1, paragraph 34 discloses a plurality of cameras; Fig. 10, region 130 includes the face of the person).
It would have been obvious to one of ordinary  skill in the art at the time of filing the invention, to modify the device of Truong, Ricci, Holz, Perillo and Narayanan, so that the fixture includes the passenger camera and an additional facial camera, such as taught by Berenson et al., for the purpose of allowing user flexibility.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0292665 to Lathrop et al.; in view of US 2015/0143478 to Luckett JR et al.; in view of US 2016/0188190 to Ricci et al.; further in view of US 2017/0109845 to Perillo et al.

As per claim 48, Lathrop et al. teach an apparatus comprising: 
a first digital camera to capture video or a sequence of still images of a user's hand (paragraph 46, device 108; paragraph 59, sensor 111); 
a second digital camera to capture video or a sequence of still images of a user's face, head, or both face and head (paragraph 46, sensor 110); 
one or more processors coupled to the first digital camera and the second digital (Fig. 2, 115/117) camera to: 
process the video or the sequence of still images from the first digital camera to produce a digital representation of the user’s hand, to determine the gesture and motion of the user's hand from the digital representation (paragraph 52, software based analysis is used to process hand information), and to correlate the hand gesture or the hand gesture/hand motion combination to a user interface command (Fig. 6, paragraph 74, up/dpwn movement), and 
process the video or the sequence of still images from the second digital camera to determine a gaze (paragraph 75); 
a user interface controller coupled to receive the user interface command from the one or more processors (Fig. 2, paragraph 51); and 
a display (Fig. 3, 106A/106C) coupled to the user interface controller, wherein: 
the user interface controller causes a set of one or more user interface controls to appear on the display (paragraph 26), 
the user interface command selects or adjusts one or more of the set of displayed user interface controls (Fig. 8, paragraphs 42 and 75).
Lathrop et al. do not teach wherein the user's facial gesture alone, or the user’s head motion alone, or a combination of the user’s facial gesture and head motion is used to confirm or deny the adjustment of the one or more adjusted second user interface controls.
	Luckett JR et al. teach wherein the user's facial gesture alone, or the user’s head motion alone, or a combination of the user’s facial gesture and head motion is used to confirm or deny the adjustment of the one or more adjusted second user interface controls (paragraph 56).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop et al., so that the user's facial gesture, head motion, or both, is used to confirm or deny the selection or adjustment of the one or more selected or adjusted user interface controls, such as taught by Luckett JR et al., for the purpose of reducing false positives.
Lathrop and Luckett JR et al. do not explicitly teach wherein the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region.
Ricci et al. teach wherein the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region (Figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop and Luckett JR et al., so that the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region, such as taught by Ricci et al., for the purpose of increasing driving safety.

Perillo et al. teach a first user interface control (Fig. 1C, icon 1) displayed on a first software- configurable display region (Fig. 1C, right hand side) includes a set of attributes (Fig. 1C, destination and destination ID/1) that relate to one or more second user interface controls displayed on a second software-configurable display region (Fig. 1C, calendar days and trip summary instances), the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls (paragraph 15, “The screenshot shown in FIG. 1C arose from the user selecting a destination icon 107 corresponding to Rome from the map 106 and dragging the icon, for example, by performing a gesture using an input device such as a mouse or touch-screen, to a date on calendar 108”), so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Lathrop, Luckett JR and Ricci et al., by adding a first user interface control displayed on a first software- configurable display region includes a set of attributes that relate to one or more second user interface controls displayed on a second software-configurable display region, the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls, so that 

	As per claim 49, Lathrop, Luckett JR, Ricci and Perillo et al. teach the apparatus of claim 48, further comprising one or more systems coupled to the user interface controller, wherein selection or adjustment of one or more of the displayed user interface controls selects or adjusts attributes of the one or more systems (Lathrop, paragraphs 26 and 74).

	As per claim 50, Lathrop, Luckett JR, Ricci and Perillo et al. teach the apparatus of claim 48 wherein the set of displayed user interface controls are context specifc (paragraph 75).

Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0292665 to Lathrop et al.; in view of US 2015/0143478 to Luckett JR et al.; in view of US 2016/0188190 to Ricci et al.; further in view of US 2017/0109845 to Perillo et al.

As per claim 51, Lathrop et al. teach a system comprising: 
an automobile including a driver's seat, one or more passenger seats, and a dashboard having a dashboard display therein (Fig. 3, paragraph 58); 
a gesture and motion recognition system comprising: 
a first digital camera to capture video or a sequence of still images of a driver's hand (paragraph 46, device 108; paragraph 59, sensor 111), 
a second digital camera to capture video or a sequence of still images of a user's face, head, or both face and head (paragraph 46, sensor 110); 
one or more processors coupled to the first digital camera and the second digital camera to: 
process the video or the sequence of still images from the first digital camera to produce a digital representation of the user's hand, to determine the gesture and motion of the user's hand from the digital representation (paragraph 52, software based analysis is used to process hand information), and to correlate the hand gesture or the hand gesture/hand motion combination to a user interface command (Fig. 6, paragraph 74, up/dpwn movement), and 
process the video or the sequence of still images from the second digital camera to determine a facial gesture of the user’s head (paragraph 75, gaze); 
a user interface controller coupled to receive the user interface command from the one or more processors (Fig. 2, paragraph 51); and 
a display (Fig. 3, 106A/106C) coupled to the user interface controller, wherein: 
the user interface controller causes a set of one or more user interface controls to appear on the display (paragraph 26), 
the user interface controller uses the user interface command to select or adjust one or more of the set of displayed user interface controls (Fig. 8, paragraphs 42 and 75).
	Lathrop et al. do not teach determining a head motion and wherein the user's facial gesture, head motion, or both, is used to confirm or deny the selection or adjustment of the one or more selected or adjusted user interface controls.
	Lathrop et al. do not teach wherein the user's facial gesture alone, or the user’s head motion alone, or a combination of the user’s facial gesture and head motion is used to confirm or deny the adjustment of the one or more adjusted second user interface controls.
the user's facial gesture alone, or the user’s head motion alone, or a combination of the user’s facial gesture and head motion is used to confirm or deny the adjustment of the one or more adjusted second user interface controls (paragraph 56).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop et al., so that the user's facial gesture, head motion, or both, is used to confirm or deny the selection or adjustment of the one or more selected or adjusted user interface controls, such as taught by Luckett JR et al., for the purpose of reducing false positives.
Lathrop and Luckett JR et al. do not explicitly teach wherein the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region.
Ricci et al. teach wherein the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region (Figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop and Luckett JR et al., so that the display includes multiple software-configurable display regions, wherein the user interface controller causes a set of one or more user interface controls to be displayed in each software-configurable display region, such as taught by Ricci et al., for the purpose of increasing driving safety.
Lathrop, Luckett JR and Ricci et al. do not teach a first user interface control displayed on a first software- configurable display region includes a set of attributes that relate to one or more second user interface controls displayed on a second software-configurable display region, the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls, so that the set of attributes 
Perillo et al. teach a first user interface control (Fig. 1C, icon 1) displayed on a first software- configurable display region (Fig. 1C, right hand side) includes a set of attributes (Fig. 1C, destination and destination ID/1) that relate to one or more second user interface controls displayed on a second software-configurable display region (Fig. 1C, calendar days and trip summary instances), the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls (paragraph 15, “The screenshot shown in FIG. 1C arose from the user selecting a destination icon 107 corresponding to Rome from the map 106 and dragging the icon, for example, by performing a gesture using an input device such as a mouse or touch-screen, to a date on calendar 108”), so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Lathrop, Luckett JR and Ricci et al., by adding a first user interface control displayed on a first software- configurable display region includes a set of attributes that relate to one or more second user interface controls displayed on a second software-configurable display region, the user interface command can select the first user interface control, drag it to the second software-configurable display region and drop it on one of the one or more second user interface controls, so that the set of attributes of the first user interface control are added to the one or more second user interface controls and are displayed in the second software-configurable region, such as taught by Perillo et al., for the purpose of simplifying a trip planning process.

claim 52, Lathrop and Lancaster et al. teach the system of claim 51, further comprising one or more systems coupled to the user interface controller, wherein selection or adjustment of one or more of the displayed user interface controls selects or adjusts attributes of the one or more systems (Lathrop, paragraphs 26 and 74).

As per claim 53, Lathrop, Luckett JR, Ricci and Perillo et al. teach the system of claim 52 wherein the one or more systems include a sound system, a navigation system, a telephone system, or a car system (Lathrop, paragraphs 26 and 74).

As per claim 54, Lathrop, Luckett JR, Ricci and Perillo et al. teach the system of claim 51, further comprising a user feedback mechanism coupled to the one or more processors (Lathrop, paragraph 67).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0292665 to Lathrop et al. in view of US 2015/0143478 to Luckett JR et al.; in view of US 2016/0188190 to Ricci et al.; in view of US 2017/0109845 to Perillo et al.; further in view of US 2015/0175172 to Truong.

As per claim 55, Lathrop, Luckett JR, Ricci and Perillo et al. teach the system of claim 54.
Lathrop, Luckett JR, Ricci and Perillo et al. do not teach wherein the user feedback mechanism comprises a tapping mechanism positioned in the back of the driver's seat.
Truong teaches wherein the user feedback mechanism comprises a tapping mechanism positioned in the back of the driver's seat (Fig. 2, 110, paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop, Luckett JR, Ricci and Perillo et al., so that the user feedback mechanism .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0292665 to Lathrop et al.; in view of US 2015/0143478 to Luckett JR et al.; in view of US 2016/0188190 to Ricci et al.; in view of US 2017/0109845 to Perillo et al.; in view of US 2015/0175172 to Truong; further in view of US 2016/0303737 to Rossano et al.

As per claim 56, Lathrop, Luckett JR, Ricci, Perillo and Truong et al. teach the system of claim 55.
Lathrop, Luckett JR, Ricci, Perillo and Truong et al. do not teach wherein the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion are unrecognized by the one or more processors.
Rossano et al. teach wherein the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion are unrecognized by the one or more processors (p. 40, haptic feedback for “invalid command”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lathrop, Luckett JR, Ricci, Perillo and Truong et al., so that the tapping mechanism provides feedback to the user if the gesture, the motion, or the gesture and the motion are unrecognized by the one or more processors, such as taught by Rossano et al., for the purpose of alerting the user of input errors.

Conclusion

JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday through Friday, from 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694